Trippe, Judge.
1. We cannot see how the evidence which was ruled out by the Court could have illustrated the issue before the jury. The excitement and mobocratic spirit which were said to exist and winch were proposed to be proven, must have occurred after the defendant bad shot the prosecutor, and must have been produced by it. At least, no offer was made to prove that such a state of facts existed before the shooting, or that the defendant could have acted under the influence of fear or alarm caused thereby. To have made the testimony admissible, other facts should have been shown, either connecting the prosecutor with such threats, etc., or connecting them with the shooting, so as to make it appear that the doctrine of self-defense, or its equivalent, in law, could reasonably grow out of it, or be founded on such evidence. Nothing of this sort appeared, or was offered to be proved.
2. The evidence sufficiently sustains the verdict to forbid our interference.
Judgment affirmed.